                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 99-10110-02-JTM

TUAN M. PHAM,
           Defendant.




                            MEMORANDUM AND ORDER


      This matter is before the court on defendant Tuan Pham’s second or successive

petition under 28 U.S.C. § 2255, which seeks to vacate his 18 U.S.C. § 924(c) conviction on

the grounds that the § 924(c) offense required proof of an underlying crime of violence,

and (according to the defendant) Hobbs Act robbery (18 U.S.C. § 1951) is not such a crime.

The court stayed (Dkt. 134) consideration of defendant’s motion pending the ultimate

resolution of the issue by the Supreme Court in Stokeling v. United States, 139 S. Ct. 544,

553 (2019). The Court in Stokeling resolved this issue adversely to the defendant.

      In light of that decision, the court hereby withdraws the stay. The court is without

jurisdiction to entertain defendant’s successive § 2255 Motion to Vacate, which is hereby

dismissed.
      IT IS ACCORDINGLY ORDERED this day of July, 2019, that the defendant-

petitioner’s Motion to Vacate (Dkt. 132) is hereby dismissed.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
